Name: Commission Regulation (EC) NoÃ 143/2005 of 28 January 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 29.1.2005 EN Official Journal of the European Union L 27/1 COMMISSION REGULATION (EC) No 143/2005 of 28 January 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 29 January 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 January 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 28 January 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 123,3 204 75,2 212 176,1 608 118,9 624 163,5 999 131,4 0707 00 05 052 155,2 999 155,2 0709 90 70 052 175,4 204 183,5 624 56,7 999 138,5 0805 10 20 052 43,3 204 45,7 212 54,1 220 38,5 421 38,1 448 34,7 624 71,7 999 46,6 0805 20 10 204 65,1 999 65,1 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 59,3 204 86,3 400 78,6 464 138,7 624 68,0 662 27,9 999 76,5 0805 50 10 052 70,5 999 70,5 0808 10 80 400 82,6 404 83,9 720 64,7 999 77,1 0808 20 50 388 79,5 400 88,1 528 87,7 720 36,8 999 73,0 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.